     Case 2:14-cr-00124-SMJ      ECF No. 945    filed 11/16/20   PageID.9489 Page 1 of 10

                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

1
                                                                     Nov 16, 2020
2                                                                         SEAN F. MCAVOY, CLERK




3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                    No. 2:14-cr-00124-SMJ-3
5
                                Plaintiff,        ORDER DENYING MOTION FOR
6                                                 SENTENCE REDUCTION
                  v.
7
     TODD DAVID BATES (03),
8
                                Defendant.
9

10         This matter comes before the Court, without oral argument, on Defendant

11   Todd David Bates’s (03) Motion for Sentence Reduction. ECF No. 935. The

12   Government opposes Bates’s motion. ECF No. 938. After review of the motions

13   and file in this matter, as well as the controlling legal authority, the Court is fully

14   informed and denies Bates’s motion.

15                                     BACKGROUND

16          On September 16, 2014, a grand jury indicted Bates on charges of conspiracy

17   to commit murder for hire of J.W., J.M., T.S., as well as conspiracy to distribute

18   heroin. ECF No. 17. A year later, Bates pleaded guilty to conspiracy to commit

19   murder for hire of J.M. in violation of 18 U.S.C. § 1958 and conspiracy to distribute

20   heroin in violation of 21 U.S.C. §§ 841(a)(l), 846. ECF No. 476. In his plea




     ORDER DENYING MOTION FOR SENTENCE REDUCTION – 1
     Case 2:14-cr-00124-SMJ     ECF No. 945    filed 11/16/20   PageID.9490 Page 2 of 10




1    agreement, Bates admitted the following facts related to the planned murder of J.M.:

2           On or about February 14, 2013, Todd Bates, upon the solicitation and
            direction of co-defendant James Henrikson, traveled from Spokane,
3           Washington, to Chicago, Illinois, to solicit an individual known as “The
            Wiz” or “Wiz” (Marvin Martin) to murder Jed McClure. Henrikson
4           directed Bates to do so through Robert Delao. Delao passed on the order
            to Bates by cellular telephone. Later the same month, Henrikson gave
5           Delao $10,000 to pass on to Bates to hire “The Wiz” to murder
            McClure. Henrikson gave an additional $3,000 to Delao and Bates for
6           travel and lodging expenses. Henrikson gave Delao a photograph of
            McClure and McClure's home address to assist in locating and
7           identifying McClure so that he could be murdered. Delao met Bates in
            Chicago, where he passed the $10,000 and the other items on to Bates.
8           Bates then personally asked “The Wiz” to kill McClure. “The Wiz”
            agreed to do so for $25,000 and accepted $10,000 in cash as a down
9           payment. Shortly thereafter, “The Wiz” stopped accepting calls from
            Bates and the other members of the conspiracy, effectively stealing the
10          $10,000.

11   ECF No. 476 at 5–6. He also admitted the following facts related to the conspiracy

12   to distribute heroin:

13          On or about January 11, 2013, at the direction of Henrikson, the
            Defendant, TODD BATES traveled from Spokane, Washington, to
14          Chicago, Illinois. Bates met with Henrikson and Robert Delao in
            Chicago, where Henrikson gave Bates cash to purchase approximately
15          eight ounces of high-quality heroin, also referred to as “China White.”
            Bates purchased the heroin, which Delao later transported to
16          Washington State. Delao gave the heroin to Henrikson. Henrikson then
            converted the heroin into pill form using a pill press, and gave some of
17          the pills to Delao, Bates, and others to distribute within the Eastern
            District of Washington and elsewhere. The pills proved unmarketable,
18          however, because they could not be crushed and smoked-the preferred
            method for use among the target market.
19

20   Id. at 6.




     ORDER DENYING MOTION FOR SENTENCE REDUCTION – 2
     Case 2:14-cr-00124-SMJ     ECF No. 945     filed 11/16/20   PageID.9491 Page 3 of 10




1          The Court entered an order accepting the guilty plea and deferring the

2    acceptance of the plea agreement. ECF No. 472. It later entered an order accepting

3    the plea agreement. ECF No. 920. The Court entered its judgment, sentencing Bates

4    to 100 months incarceration on both counts to be served concurrently with each

5    other. ECF No. 921 at 2. It also imposed a 5-year term of supervised release. Id. at

6    3.

7          Bates now moves for a sentence reduction. ECF No. 935. On January 1, 2020,

8    Bates presented to Bureau of Prisons (“BOP”) Health Services (“clinic”) for a

9    chronic care clinical visit. ECF No. 935-6. The treatment provider assessed Bates

10   as having hypertension, hyperlipidemia, hypothyroidism, obesity, asthma, and Type

11   2 diabetes mellitus with diabetic neuropathy. ECF No. 935-6. On April 10, Bates

12   went back to the BOP clinic complaining of chills, a cough, sore throat and aches.

13   ECF No. 935-1. The treatment provider assessed him as having chronic sinusitis,

14   chronic tonsillitis, and adenoiditis. Id. On April 23, the BOP clinic conducted a mass

15   screening for COVID-19 and tested Bates. ECF No. 935-3. On April 30, the BOP

16   clinic received a positive COVID lab related to Bates. ECF No. 935-4. Bates

17   recovered. ECF No. 935. Still, given his chronic medical history, he argues this

18   Court should reduce his sentence because “extraordinary and compelling reasons”

19   exist. Id. at 18–19. He also claims he no longer poses a danger to society. Id. at 19.

20   BOP characterizes him as a “low risk for recidivism,” id. and has approved him for




     ORDER DENYING MOTION FOR SENTENCE REDUCTION – 3
     Case 2:14-cr-00124-SMJ      ECF No. 945     filed 11/16/20   PageID.9492 Page 4 of 10




1    a full year of halfway house placement; he will be transferred to that placement on

2    December 1, 2020. ECF No. 941 at 9. Despite the halfway house placement, he

3    argues his request for home detention would afford him more safety from COVID-

4    19 reinfection than in a group setting. Id. at 9, n. 25.

5          The Government opposes his motion. ECF No. 938. It argues Bates has failed

6    to present “extraordinary and compelling reasons” warranting a sentencing

7    reduction. Id. at 11–14. It also claims Bates remains a danger to society under 18

8    U.S.C. § 3142(g) and none of the 18 U.S.C. § 3553(a) factors support his immediate

9    release. Id. at 14–15. It finally emphasizes the victims in this case oppose his request

10   for a sentence reduction.

11                                   LEGAL STANDARD

12         The Court has narrow authority to amend a criminal defendant’s sentence of

13   incarceration once it has been imposed. See 18 U.S.C. § 3582(c) (“The court may

14   not modify a term of imprisonment once it has been imposed except” in certain

15   circumstances). The statutory mechanism under which Defendant seeks early

16   release permits a sentence reduction if the Court finds “extraordinary and

17   compelling reasons warrant” such relief. Id. § 3582(c)(1)(A)(i). The Court must also

18   consider the sentencing factors provided in 18 U.S.C § 3553(a). 18 U.S.C. §

19   3582(c)(1)(A). But that provision is only available “upon motion of the Director of

20   the Bureau of Prisons, or upon motion of the defendant after the defendant has fully




     ORDER DENYING MOTION FOR SENTENCE REDUCTION – 4
     Case 2:14-cr-00124-SMJ      ECF No. 945    filed 11/16/20   PageID.9493 Page 5 of 10




1    exhausted all administrative rights to appeal a failure of the Bureau of Prisons to

2    bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

3    such a request by the warden of the defendant’s facility, whichever is earlier.” Id. §

4    3582(c)(1)(A).

5                                       DISCUSSION

6    A.    Bates Has Satisfied the Administrative Exhaustion Requirement

7          Bates submitted his compassionate release request to the Terminal Island FCI

8    warden on July 25, 2020. ECF No. 935-9. Bates apparently did not receive a

9    response. More than thirty days have elapsed since the receipt of Bates’s written

10   request to the warden. See id. The Government does not dispute that Bates

11   exhausted his administrative remedies. See generally ECF No. 935. The Court thus

12   finds Bates has met the administrative exhaustion requirement. See 18 U.S.C. §

13   3582(c)(1)(A)(i).

14   B.    Bates Has Not Shown Extraordinary and Compelling Reasons
           Warranting Release
15
           To begin with, the Court finds Bates has failed to establish “extraordinary
16
     and compelling reasons” warranting a reduction in his sentence. While Bates
17
     highlights that he might be at a higher risk for serious illness if he contracts COVID-
18
     19, the Court does not find that Bates suffers from any “extraordinary” medical
19
     conditions under 18 U.S.C. § 3582(c)(1)(A)(i). Moreover, Bates conspired to kill
20
     three people and conspired to distribute heroin. ECF No. 476 at 5–6. Despite his


     ORDER DENYING MOTION FOR SENTENCE REDUCTION – 5
     Case 2:14-cr-00124-SMJ       ECF No. 945   filed 11/16/20   PageID.9494 Page 6 of 10




1    efforts toward rehabilitation, the Court finds that the sentencing factors do not

2    weigh in favor of his early release.

3           1. COVID-19 Presents A Serious, But Not Extraordinary, Risk To Bates

4           Bates has hypertension, hyperlipidemia, hypothyroidism, obesity, asthma,

5    and Type 2 diabetes mellitus with diabetic neuropathy. ECF No. 935-6. The

6    Centers for Disease Control and Prevention (“CDC”) reports that people with

7    obesity face an increased risk of suffering from severe illness if they contract

8    COVID-19. See People with Certain Medical Conditions, Centers for Disease

9    Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

10   precautions/people-with-medical-conditions.html (last visited Nov. 13, 2020)

11   (“cardiovascular or cerebrovascular disease, such as hypertension (high blood

12   pressure) or stroke, might increase your risk of severe illness from COVID-19.”).

13   Type 2 diabetes also increases the risk of severe illness from COVID-19. Id.

14   Moderate-to-severe asthma might increase the risk for severe illness from COVID-

15   19. Id. It remains unclear whether hyperlipidemia and hypothyroidism increase the

16   risk for severe illness. See id.

17          Bates is currently housed at Terminal Island FCI with a projected release date

18   of December 3, 2021. See Find an Inmate, Federal Bureau of Prisons,

19   https://www.bop.gov/inmateloc/ (last visited Nov. 13, 2020). Terminal Island FCI

20   reportedly has no active inmate or staff COVID-19 cases yet reports 567 inmates




     ORDER DENYING MOTION FOR SENTENCE REDUCTION – 6
     Case 2:14-cr-00124-SMJ     ECF No. 945    filed 11/16/20   PageID.9495 Page 7 of 10




1    have recovered from COVID, and 10 inmates have died as a result of the disease.

2    See COVID-19 Cases, Federal Bureau of Prisons https://www.bop.gov/coronavirus

3    (last visited Nov. 13, 2020). Despite these low numbers at present, Bates has already

4    been infected and recovered. See ECF No. 935, 935-4.

5          While Bates’s medical conditions will likely increase his risk for severe

6    illness, he fails to show any “extraordinary” diagnoses that warrant a reduction in

7    sentence. Bates remains able to adequately manage his health conditions while

8    incarcerated—and infected—so the Court finds his situation falls short of the

9    “extraordinary and compelling” standard required under 18 U.S.C. § 3582(c).

10         2.     Bates Still Poses A Danger to Society

11         Bates was arrested on September 17, 2014 and has served almost 74 months

12   (a little over six years) of his 100-month sentence. See ECF No. 839. His expected

13   release date is December 3, 2021. See Find an Inmate, supra.

14         In his presentence investigation report, Bates had a Total Offense Level of

15   34 and a Criminal History Score of 8; he also fell into Criminal History Category

16   IV and Zone D of the sentencing guidelines. As noted in the presentence report,

17   Bates has a lengthy history of criminal behavior, including convictions for refusal

18   to cooperate (1995), theft (1995), possession of stolen property (1994), disorderly

19   conduct (1994 and 2010), taking a motor vehicle without permission (1995), open

20   container (1996), third degree driving while license suspended (1995, 1996, 2003),




     ORDER DENYING MOTION FOR SENTENCE REDUCTION – 7
     Case 2:14-cr-00124-SMJ      ECF No. 945    filed 11/16/20   PageID.9496 Page 8 of 10




1    third degree negligent driving (1995), dog exhibiting vicious behavior (1996),

2    fourth degree assault (1996 and 1999), first degree trespassing (2003),

3    assault/domestic violence (2004), second degree theft (2006), delivery of cocaine

4    (two counts in 2007), possession of cocaine (2007), and assault (2006). In addition

5    to his above-listed convictions, Bates has several other arrests for which he was not

6    subsequently convicted. Those arrests include no less than five instances of assault

7    and two instances of violating a protection order, in addition to a robbery and

8    several other matters.

9            While the Court commends Bates for his good behavior during his term of

10   incarceration, that does not erase the serious nature of his crimes. Bates allegedly

11   conspired to kill three people, though he pleaded guilty only to conspiracy to

12   commit murder for hire of J.M. ECF No. 476 at 5–6. He also conspired to distribute

13   a significant amount of heroin. Id. Though one goal of our criminal justice system

14   is rehabilitation, another purpose is retribution. The Court finds it would be unjust

15   to the victims of these crimes to grant Bates request for a sentence reduction.

16      3.      The 3553-Factors Do Not Favor Release

17           Along with the kinds of sentences available and the sentencing range

18   established by the guidelines, § 3553(a) also instructs the Court to consider:

19           (2) the need for the sentence imposed--
                    (A) to reflect the seriousness of the offense, to promote respect
20                  for the law, and to provide just punishment for the offense;
                    (B) to afford adequate deterrence to criminal conduct;


     ORDER DENYING MOTION FOR SENTENCE REDUCTION – 8
     Case 2:14-cr-00124-SMJ      ECF No. 945       filed 11/16/20   PageID.9497 Page 9 of 10




1                 (C) to protect the public from further crimes of the defendant;
                  and
2                 (D) to provide the defendant with needed educational or
                  vocational training, medical care, or other correctional treatment
3                 in the most effective manner.

4    18 U.S.C. § 3553(a)(2).

5          It appears BOP has determined to release Bates to a halfway house. ECF No.

6    941 at 9. The Court will not comment on the wisdom of that decision, but it appears

7    that Bates’s early release to a halfway house reflects his good behavior in prison.

8    Even so, despite the increased risk posed by the pandemic, given Bates’s lengthy

9    criminal history, and the serious nature of his crimes in this matter, the Court

10   determines it must protect the public from further crimes. So, it will not release

11   Bates to home detention. The Court anticipates transfer to the halfway house will

12   help Bates better reintegrate into society.

13                                     CONCLUSION

14         The Court finds that Bates has not established “extraordinary and compelling

15   reasons” to justify his release, nor has he shown that the sentencing criteria favor a

16   sentence reduction. Although Bates has an increased risk of serious illness if he

17   contracts COVID-19 a second time, that alone does not suffice to grant his motion

18   for a sentence reduction. The Court finds that any reduction in his sentence would

19   not reflect the serious nature of his crimes nor provide adequate retribution for the

20   victims. It appears BOP will transfer Bates to a halfway house, and the Court is




     ORDER DENYING MOTION FOR SENTENCE REDUCTION – 9
     Case 2:14-cr-00124-SMJ    ECF No. 945    filed 11/16/20   PageID.9498 Page 10 of 10




1    hopeful that living arrangement will help Bates reintegrate into society and

2    reinforce the fundamentals of becoming a law-abiding, productive citizen. Bates’s

3    motion is denied.

4          Accordingly, IT IS HEREBY ORDERED:

5                 Defendant Todd David Bates’s (03) Motion for Sentencing Reduction,

6                 ECF No. 935, is DENIED.

7          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

8    provide copies to all counsel, the U.S. Probation Office, and the Bureau of Prisons.

9          DATED this 16th day of November 2020.

10
                         _____________________________
11                       SALVADOR MENDOZA, JR.
                         United States District Judge
12

13

14

15

16

17

18

19

20



     ORDER DENYING MOTION FOR SENTENCE REDUCTION – 10
